IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 DEPARTMENT OF CORRECTIONS,                     :   No. 181 MAL 2022
 STATE CORRECTIONAL INSTITUTION AT              :
 FRACKVILLE,                                    :
                                                :   Petition for Allowance of Appeal
                                                :   from the Order of the
              v.                                :   Commonwealth Court
                                                :
                                                :
 RALPH E. LYNN (STATE CIVIL SERVICE             :
 COMMISSION)                                    :
                                                :
                                                :
 PETITION OF: GOVERNOR'S OFFICE OF              :
 ADMINISTRATION                                 :

 GOVERNOR'S OFFICE OF                           :   No. 182 MAL 2022
 ADMINISTRATION,                                :
                                                :
                     Petitioner                 :   Petition for Allowance of Appeal
                                                :   from the Order of the
                                                :   Commonwealth Court
              v.                                :
                                                :
                                                :
 RALPH E. LYNN (STATE CIVIL SERVICE             :
 COMMISSION),                                   :
                                                :
                     Respondent                 :


                                         ORDER



PER CURIAM

      AND NOW, this 13th day of September, 2022, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner, is:
       Is the Commonwealth Court’s decision contrary to longstanding precedents
       of the Supreme Court of Pennsylvania, including Hoffman v. Township of
       Whitehall and Housing Authority of County of Chester v. Commission, which
       hold that application of veterans’ preference to promotions is
       unconstitutional?


The parties are also directed to address the related issue of whether a non-civil service

employee seeking a civil service position at a higher pay scale in the same department is

seeking a promotion such that the individual is ineligible for the veterans’ preference.




                         [181 MAL 2022 and 182 MAL 2022] - 2